            Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 1 of 22




                      UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

                                                  :                   No. 2:21-cv-1092
INNOVATIVE FOOD HOLDINGS, INC.;                   :
INNOVATIVE GOURMET LLC d/b/a                      :
IGOURMET;
FOOD INNOVATIONS, INC.; and                       :
EVAN J. GRIFFITHS                                 :         JURY TRIAL DEMANDED
                                                  :
                                                  :
                       Plaintiff,                 :
                                                  :
v.                                                :
                                                  :
HANOVER INSURANCE COMPANY and
ALLMERICA FINANCIAL BENEFIT                       :
INSURANCE COMPANY                                 :
                                                  :
                       Defendants.                :

                                          COMPLAINT

       Plaintiffs Innovative Food Holdings, Inc. (“IVFH”), Innovative Gourmet LLC d/b/a

iGourmet (“Innovative Gourmet”), Food Innovations, Inc. (“Food Innovations”), and Evan J.

Griffiths (collectively, the “Policyholders”), by their undersigned counsel, Reed Smith LLP,

hereby submit their Complaint against Defendants Hanover Insurance Company and Allmerica

Financial Benefit Insurance Company, related entities within the Hanover Insurance Group of

insurance companies (collectively, the “Hanover Insurance Companies”), and in support thereof,

aver as follows:

                                    NATURE OF THE ACTION

       1.       This is an action for a declaratory judgment, breach of contract, breach of the duty

of good faith and fair dealing and bad faith conduct under 42 Pa. Cons. Stat. Ann. § 8371, arising

out of the Hanover Insurance Companies’ failure and refusal to provide insurance coverage to the

Policyholders under insurance policies the Hanover Insurance Companies sold to them (the

“Hanover Policies”). These claims arise out of the Hanover Insurance Companies’: a) wrongful
            Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 2 of 22




denials of coverage; b) refusals to pay policy benefits where the obligation to do so is clear; and

c) failure to protect the Policyholders’ interests while consistently ignoring their contractual

obligations and protecting their own self-interest over that of their Policyholders.

       2.       This case arises out of a serious automobile accident that occurred on the

Pennsylvania Turnpike involving a truck driven by Mr. Griffiths, which resulted in bodily injury

to multiple persons and the death of a child. The Underlying Litigation, as defined below, consists

of two consolidated cases that were filed against the Policyholders and others sounding in

negligence in connection with the accident, for which the Hanover Insurance Companies are

refusing to defend and fully indemnify the Policyholders, despite the plain language of the Hanover

Policies that provides coverage for these claims.

       3.       Although the Hanover Insurance Companies purport to recognize coverage for

bodily injury and property damage alleged in the Underlying Litigation for two of the

Policyholders, IVFH and Food Innovations, they denied coverage and refused to defend Innovative

Gourmet and Mr. Griffiths. In doing so, the Hanover Insurance Companies ignore (1) the clear

terms of the Hanover Policies identifying Innovative Gourmet and Mr. Griffiths as “insureds” to

the extent it may be liable for the conduct of the named insureds, including IVFH and Food

Innovations; (2) allegations in the Underlying Litigation that Innovative Gourmet is or may be

liable for the conduct of IVFH, Food Innovations or Mr. Griffiths; and (3) an undisputed oral

indemnification agreement among Innovative Gourmet, Food Innovations and IVFH that requires

the Hanover Insurance Companies’ full defense and indemnification of Innovative Gourmet for

the protection of IVFH and Food Innovations.

       4.       As set forth in detail below, the Hanover Insurance Companies have breached their

policies by, among other things, failing to provide a complete defense and protection for all of the




                                                -2-
            Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 3 of 22




Policyholders despite acknowledging the existence of coverage for IVFH and Food Innovations,

without a reasonable basis, refusing to correspond with the Policyholders in a timely manner, and

continuing a pattern of ongoing bad faith conduct toward the Policyholders.

                                            PARTIES

       5.       Plaintiff IVFH is a corporation duly organized and existing under and by virtue of

the laws of the State of Florida, with its principal place of business located at 28411 Racetrack

Road, Bonita Springs, Florida 34135.

       6.       Plaintiff Innovative Gourmet is a limited liability company duly organized and

existing under and by virtue of the laws of the State of Delaware, with its principal place of

business located at 508 Delaware Avenue, West Pittston, Pennsylvania 18643.              Innovative

Gourmet, LLC d/b/a iGourmet was sued as both Innovative Gourmet, LLC and, improperly as,

iGourmet LLC d/b/a iGourmet.com in the Underlying Litigation. Innovative Gourmet is a wholly-

owned subsidiary of IVFH and its sole member is IVFH.

       7.       Plaintiff Food Innovations is a corporation duly organized and existing under and

by virtue of the laws of the State of Florida, with its principal place of business located at 28411

Racetrack Road, Bonita Springs, Florida 34135. Food Innovations is a wholly-owned subsidiary

of IVFH.

       8.       Plaintiff Evan J. Griffiths is an individual domiciled in Luzerne County,

Pennsylvania with a current address of 15 Market Street, Pittston, Pennsylvania 18643. He is a

former employee of Innovative Gourmet.

       9.       Defendant Allmerica Financial Benefit Insurance Company is a Michigan

corporation, with its principal place of business at 440 Lincoln Street, Worcester, MA 01653.




                                               -3-
          Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 4 of 22




       10.     Upon information and belief, Defendant Allmerica Financial Benefit Insurance

Company has been licensed to conduct the business of insurance in the Commonwealth of

Pennsylvania, and it has conducted and continues to conduct business throughout the

Commonwealth of Pennsylvania.

       11.     Defendant Hanover Insurance Company is a New Hampshire corporation, with its

principal place of business at 440 Lincoln Street, Worcester, MA 01653.

       12.     Upon information and belief, Defendant Hanover Insurance Company has been

licensed to conduct the business of insurance in the Commonwealth of Pennsylvania, and it has

conducted and continues to conduct business throughout the Commonwealth of Pennsylvania.

                                 JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) in that

there is complete diversity of citizenship between the parties and the amount in controversy

exceeds $75,000 exclusive of interest and costs.

       14.     This Court has personal jurisdiction over the Hanover Insurance Companies by

virtue of their business activities within the Commonwealth, including the sale of insurance

policies in the Commonwealth and their handling of claims made against the Policyholders for

loss that occurred within the Commonwealth.

       15.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) in that a substantial

portion of the events giving rise to the claim occurred in this District.

                                  THE HANOVER POLICIES

       16.     Allmerica Financial Benefits Insurance Company sold Business Auto Policy No.

AWJ-D070429-03 (the “Auto Policy”) and Hanover Insurance Company sold Commercial Follow

Form Excess and Umbrella Policy No. UHJ-AXXXXXXXX (the “Excess Policy”) to the Policyholders




                                                 -4-
          Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 5 of 22




for the policy period of June 1, 2019 to June 1, 2020. True and correct copies of the Auto Policy

and Excess Policy are attached hereto as Exhibit A and Exhibit B, respectively.

                                           The Auto Policy

       17.     The insuring agreement of the Auto Policy provides both an unlimited duty to

defend the Policyholders outside of the indemnity limits of the Auto Policy and a broad agreement

to indemnify them in lawsuits including the Underlying Litigation:

               We will pay all sums an “insured” legally must pay as damages because of
               “bodily injury” or “property damage” to which this insurance applies,
               caused by an “accident” and resulting from the ownership, maintenance or
               use of a covered “auto.” . . .

               We have the right and duty to defend any “insured” against a “suit” asking
               for such damages . . . .

Ex. B., Section II – Liability Coverage.

       18.     The Auto Policy states

         Under this Coverage Form, we cover “accidents” and “losses” occurring:
         a. During the policy period shown in the Declarations; and
         b. Within the coverage territory.
         The coverage territory is:
         a. The United States of America . . . .

Id., Section IV – Business Auto Conditions.

       19.     The Auto Policy defines “Accident” to include “continuous or repeated exposure

to the same conditions resulting in ‘bodily injury’ or ‘property damage.’” Id., Section V –

Definitions.

       20.     The Auto Policy defines “Auto” as “1. A land motor vehicle, ‘trailer’ or semitrailer

designed for travel on public roads . . .” Id.

       21.     The Auto Policy defines “Bodily injury” as “bodily injury, sickness or disease

sustained by a person including death resulting from any of these.” Id.




                                                 -5-
          Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 6 of 22




       22.       The Auto Policy defines “Property damage” as “damage to or loss of use of tangible

property.” Id.

       23.       The Auto Policy defines “Insured” as “any person or organization qualifying as an

insured in the Who Is An Insured provision of the applicable coverage.” Id.

       24.       The Auto Policy defines “Suit” as “a civil proceeding in which [ ] Damages because

of ‘bodily injury’ or ‘property damage’ . . . to which this insurance applies, are alleged.”

       25.       The section titled, “Who Is An Insured,” in the Auto Policy states

                  1. The following are “insureds”:
                     a. You for any covered “auto”. . . .
                     b. Anyone else while using with your permission a covered “auto” you own,
                        hire or borrow . . . .
                     c. Anyone liable for the conduct of an “insured” described
                        above but only to the extent of that liability.

Id., Section II – Liability Coverage.

       26.       The Auto Policy provides that the word “you” refers to the Named Insured shown

in the Declarations, and the Auto Policy Declarations identifies Innovative Food Holdings, Inc. as

the Named Insured. Id., Business Auto Coverage Form and Declarations.

       27.       The Auto Policy states “this Coverage Form’s Liability Coverage is primary for

any liability assumed under an ‘insured contract.’” Id., Section IV – Business Auto Conditions.

       28.       The Auto Policy defines “Insured Contract” as

                 . . . 5. That part of any other contract or agreement pertaining to
                 your business . . . under which you assume the tort liability of
                 another to pay for “bodily injury” or “property damage” to a third
                 party or organization. Tort liability means a liability that would be
                 imposed by law in the absence of any contract or agreement.

Id., Section V – Definitions.

       29.       Section II B. of the Auto Policy, titled “Exclusions,” provides:

                  This insurance does not apply to any of the following:
                  1. Contractual Liability assumed under any contract or agreement.


                                                 -6-
             Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 7 of 22




                      But this exclusion does not apply to liability for damages:
                         a. Assumed in a contract or agreement that is an “insured
                              contract” provided the “bodily injury” or “property
                              damage” occurs subsequent to the execution of the
                              contract or agreement; or
                         b. That the “insured” would have in the absence of the
                              contract or agreement.
Id.

           30.   The limit of liability for the Auto Policy is “$1,000,000 Combined Single Limit”

for “Optional Bodily Injury.” Id., Renewal Declarations.

           31.   The Auto Policy is scheduled to provide coverage for “Optional Bodily Injury” for

“Autos” including “specifically Described ‘Autos,’” “Hired ‘Autos’ Only,” and “Nonowned

‘Autos’ Only.” This broad coverage protects both “‘autos’ you lease, hire, rent or borrow” and

“‘autos’ you do not own, lease, hire, rent or borrow that are used in connection with your business.”

Id., Schedule of Coverage and Covered Autos.

                                        The Excess Policy

           32.   The Excess Policy, for the policy period of June 1, 2019 to June 1, 2020, is a

renewal of Policy No. UHJ A936087 02, for the policy period of June 1, 2018 to June 1, 2019.

See Ex. B, Declarations. A true and correct copy of Policy No. UHJ A936087 02 is attached hereto

as Exhibit C.

           33.   The Insuring Agreement of the Excess Policy provides that coverage follows the

terms of the Auto Policy, including the broad duty to defend and indemnify the Policyholders,

stating:


                  a. We will pay on behalf of the insured those sums in excess of the
                     “underlying insurance” which the insured becomes legally obligated
                     to pay as damages, provided:
                           (1) Such damages are covered by “underlying insurance”;
                           (2) The event which triggers coverage on the “underlying



                                                -7-
          Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 8 of 22




                               insurance” takes place during the policy period of this
                               insurance, and
                           (3) The applicable Limit of Insurance of the “underlying
                               insurance” is exhausted by payment of judgments,
                               settlements, related costs or expenses for damages also
                               covered under this policy. We will not pay if the Limit of
                               Insurance of “underlying insurance” is exhausted by
                               payment for damages also covered under this policy . . . .

Ex. C, Section I, Coverage A.

       34.     The Excess Policy states Hanover Insurance Company has “the right and duty to

defend the insured against any ‘suit’ seeking damages to which this insurance applies. If the

‘underlying insurer’ defends a ‘suit’ even if such ‘suit’ is groundless, false or fraudulent, we will

also defend such a ‘suit.’” Id., Section II – Defense and Settlement.

       35.     The Excess Policy defines “Suit” as “a civil proceeding in which damages

because of ‘bodily injury,’ ‘property damage,’ ‘personal injury’ or ‘advertising injury’ to which

this insurance applies re alleged.” Id., Section IX – Definitions.

       36.     Section III, titled “Who Is An Insured,” of the Excess Policy clarifies that all people

and organizations that qualify as insureds under the Auto Policy also qualify as insureds under the

Excess Policy, stating:


               The following persons or organizations qualify as an insured:
               a. The named insured stated in Item 1 of the Declarations; and
               b. Any other person or organization qualifying as an insured under the
                  “underlying insurance” but not beyond the extent of any limitation
                  imposed under any contract or agreement.

Id.

       37.     The Declarations page of the Excess Policy identifies IVFH as the “Named

Insured” and includes a $10,000,000 limit of liability for each occurrence or each claim. Id.

       38.     The Excess Policy defines “underlying insurance” as:




                                                -8-
          Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 9 of 22




               liability insurance coverage provided under policies shown in the Schedule
               of Underlying Insurance for the limits and policy periods indicated. It
               includes any policies issued to replace those policies during the term of this
               insurance that provide:
               a. At least the same limits of liability or limits of insurance; and
               b. The same hazards insured against, except as modified by general
                   program revisions or as agreed to by us in writing.

Id., Section IX – Definitions.

       39.     The Schedule of Underlying Polices in the Excess Policy lists the Auto Policy

with an applicable limit of $1,000,000 for bodily injury per accident. See Ex. B.

       40.     The Excess Policy also lists “Food Innovations Inc.” as a Named Insured. Id.,

Multiple Named Insured Endorsement.

                                 THE UNDERLYING LITIGATION

       41.     On September 16, 2019, Chiho Park and certain other plaintiffs, filed a complaint

in the case captioned as Park et al. v. Griffiths et al., Case ID 190902001, in the Philadelphia

County Court of Common Pleas (the “Park Complaint”). On February 27, 2020, Joseph and Mary

Muzikar commenced a case captioned as Muzikar et al. vs. Griffiths et al., CASE ID 200203304,

in the Philadelphia County Court of Common Pleas (the “Muzikar Complaint”). The Muzikar

action was consolidated for discovery and trial purposes with the Park action and this consolidated

litigation is referred to herein as the “Underlying Litigation.” True and correct copies of the Park

and Muzikar Complaints are attached hereto as Exhibits D and E.

       42.     In their complaints, the plaintiffs in the Underlying Litigation (the “Underlying

Plaintiffs”) demand monetary damages for claims of bodily injury and related damages from

IVFH, Food Innovations, Innovative Gourmet, and Mr. Griffiths in addition to AIM Leasing

Company, Inc. d/b/a AIM Transportation Solutions and d/b/a AIM National Lease. All of these

parties are referred to collectively as “Defendants” in the Park and Muzikar Complaints.




                                               -9-
            Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 10 of 22




           43.        The Underlying Plaintiffs allege that their vehicles were struck, “by the

Defendants’ commercial motor vehicle in the form of a box truck which was being operated by

Defendant Griffiths, who was negligently entrusted by all other Defendants with the possession,

control and use of said commercial motor vehicle . . . and as a result of this catastrophic collision

all Plaintiffs sustained serious, painful and permanent personal injuries . . .” Ex. D, at ¶ 45; Ex. E,

at ¶ 41.

           44.        The Underlying Plaintiffs further allege that the negligence of the “Defendants,

singly, jointly, severally and vicariously, their agents, servants, workmen, and/or employees as set

forth herein,” was “the factual cause of the motor vehicle collision and the injuries and damages

sustained by Plaintiffs.” Ex. D, at ¶ 49; Ex. E, at ¶ 58.

           45.        The Underlying Plaintiffs also allege that “[a]t all times material to [their cause of

action], Defendant Evan J. Griffiths was the agent, servant, workman, and/or employee, acting in

the course and scope of his employment with and on behalf of Defendant[s] iGourmet, LLC d/b/a

iGourmet.com, Innovative Gourmet, LLC, Food Innovations, Inc., Innovative Food Holdings, Inc.,

and AIM Leasing Company, Inc. d/b/a AIM Transportation Solutions and d/b/a AIM

NationaLease.” Ex. D, at ¶ 17; Ex. E, at ¶ 13.

           46.        Other allegations of the negligence of the “Defendants” in the Underlying

Litigation include:

                 a. failing to assure that Griffiths was properly qualified to drive;
                 b. failing to assure Griffiths had the ability to drive;
                 c. failing to assure that Griffiths was properly trained;
                 d. failing to properly supervise Griffiths;
                 e. failing to enforce FMCSR regulations concerning the number of hours
                    and distances which its drivers may be on the road;
                 f. negligence per se; etc.

           Ex. D, at ¶ 50; see also Ex. E, at ¶ 59.




                                                      - 10 -
         Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 11 of 22




       47.     By referring to all “Defendants” collectively in the Park and Muzikar Complaints,

including IVFH, Food Innovations, Innovative Gourmet and Mr. Griffiths, the Underlying

Plaintiffs allege “bodily injury” caused by an “accident” resulting from the ownership,

maintenance or use of a covered commercial motor vehicle or “auto” owned, maintained or used

by IVFH, Food Innovations and the driver Mr. Griffiths.

       48.     By referring to all “Defendants” collectively, the Underlying Plaintiffs expressly

allege that Innovative Gourmet is responsible for the allegedly negligent conduct of IVFH, Food

Innovations and the driver Mr. Griffiths, and vice versa.

       49.     Additionally, the auto at issue driven by Mr. Griffiths is a covered “auto” because

it is alleged to have been leased, hired, rented or borrowed or otherwise used “in connection with”

the business of IVFH and Food Innovations, and therefore Mr. Griffiths is an “insured” as the

driver of a covered “auto” used in connection with these businesses that he drove with permission.

       50.     Because IVFH is the “named insured,” “Food Innovations” is added as an

“insured,” and Mr. Griffiths is an “insured” under the Hanover Policies as a person who had

permission to drive a covered commercial motor vehicle or “auto,” and because the complaints

in the Underlying Litigation allege that Innovative Gourmet (and each of the Policyholders) is

liable for Mr. Griffiths’ conduct and the conduct of IVFH and Food Innovations, Innovative

Gourmet is also an “insured” in relation to these claims.

        THE ORAL INDEMNIFICATION AGREEMENT AMONG IVFH, FOOD
                INNOVATIONS AND INNOVATIVE GOURMET

       51.     In April 2018, IVFH and its subsidiaries Innovative Gourmet and Food Innovations

created a unique “Just-in-Time” delivery program (“JIT Program”), through which (a) Food

Innovations engaged in sales and marketing of this program to service premier clients and (b)

Innovative Gourmet created a new business venture by, among other things, building out special



                                               - 11 -
         Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 12 of 22




warehouse areas; dedicating trucks and other logistics and customer service resources for delivery;

procurement, packing and shipping the inventory it maintained; and delivering the goods to

implement the program.

       52.     IVFH invested considerable sums to build out warehouses and other related

infrastructure at Innovative Gourmet, so that Innovative Gourmet could deliver products on

IVFH’s and Food Innovations’ behalf as part of the JIT Program. Before they launched the JIT

Program, the principals of IVFH, Innovative Gourmet, and Food Innovations verbally agreed that

IVFH would defend and indemnify Innovative Gourmet in connection with any liability claims

arising out of the JIT program.

       53.     By way of this oral agreement, IVFH agreed to bear responsibility in connection

with the entities’ JIT Program for tort liability and to defend and indemnify Innovative Gourmet

in relation to potential claims like those asserted in the Underlying Litigation. This agreement has

been supported by the parties’ partial performance.

     THE HANOVER INSURANCE COMPANIES’ BREACH OF THE INSURANCE
       POLICIES AND BAD FAITH CONDUCT IN CONNECTION WITH THE
                       UNDERLYING LITIGATION

       54.     The Policyholders promptly notified the Hanover Insurance Companies of the

Underlying Litigation and requested the appointment of counsel to defend them.

       55.     By letter dated August 23, 2019, a Hanover Insurance Group representative wrote

to the Policyholders, on behalf of both of the Hanover Insurance Companies, expressly denying

coverage for Innovative Gourmet, LLC and implicitly denying coverage for Mr. Griffiths under

the Hanover Polices for the Underlying Litigation.

       56.     In the August 23, 2019 letter, the Hanover Insurance Companies did not address

allegations in the Underlying Litigation that Innovative Gourmet LLC and Food Innovations may

be held liable for alleged wrongdoing of Mr. Griffiths or the Named Insured, IVFH. The Hanover


                                               - 12 -
         Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 13 of 22




Insurance Companies did not explain why these allegations do not trigger their duty to defend

under the plain language of the policies, but simply asserted “Innovative Gourmet is neither a

Named nor Additional Insured on this policy as of the date of loss of June 20, 2019. As such there

is no coverage for Innovative Gourmet, LLC on our policy for this claim.”

       57.     Concerning coverage under the Excess Policy, despite the plain language of the

Excess Policy insuring damages covered by the underlying Auto Policy, under which Innovative

Gourmet is covered, the Hanover Insurance Companies focused instead on the policy of a different

insurance company, stating in their August 23, 2019 letter that “Innovative Gourmet, LLC’s policy

with Erie Insurance is not shown in the Schedule of Underlying Insurance of the Hanover policy

as of the alleged date of loss of June 20, 2019. As such there is no coverage for Innovative

Gourmet, LLC on our policy for this claim.”

       58.     By letter dated December 23, 2019, the Policyholders wrote to the Hanover

Insurance Companies providing a clear explanation of their rights to coverage based on a

comparison between the allegations in the Underlying Litigation and the language of the Hanover

Policies, and the Policyholders described the terms of their pre-loss oral agreement concerning the

JIT Program.

       59.     By letter dated January 30, 2020, the Policyholders wrote again to the Hanover

Insurance Companies seeking a response, as the Hanover Insurance Companies had not responded

to the Policyholders’ December 23, 2019 letter demanding that they undertake their obligations to

provide a defense and indemnity for Innovative Gourmet.

       60.     By email dated February 4, 2020, the Hanover Insurance Companies’

representative from the Hanover Insurance Group informed the Policyholders that their coverage

position was “unchanged” without providing any further explanation.




                                              - 13 -
         Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 14 of 22




       61.     By email dated March 13, 2020, the Policyholders wrote to the Hanover Insurance

Companies seeking a formal response to the Policyholders’ December 23, 2019 letter.

       62.     By email dated March 18, 2020, the Hanover Insurance Companies’ claims

representative from the Hanover Insurance Group stated, “I am working on drafting a more formal

reply, but, in sum, our previous position on the matter of tender remains. We find no basis to

trigger a defense owed under the omnibus clause and/or via contractual indemnification. Thank

you.” Despite this promise, the Hanover Insurance Companies provided neither a formal reply nor

further explanation to the Policyholders for their denial of benefits to Innovative Gourmet and Mr.

Griffiths under the Hanover Policies.

       63.     In response to demands to provide a defense to Innovative Gourmet by Hartford,

another insurance company of the Policyholders, the Hanover Insurance Companies’

representative from the Hanover Insurance Group explained by way of email dated April 1, 2020

that they would defend only IVFH and Food Innovations, stating, “[m]y policy provides coverage

for named defendants FOOD INNOVATIONS, INC. and INNOVATIVE FOOD HOLDINGS,

INC. No coverage letter was issued to these two named insured’s, and we are providing them with

a defense.” No further explanation was given to the Policyholders concerning the coverage denial

to Innovative Gourmet and Mr. Griffiths.

       64.     By failing to provide any defense to Innovative Gourmet and Mr. Griffiths

notwithstanding the policy terms, the allegations in the Underlying Litigation, and the pre-loss

agreement of IVFH and Food Innovations to defend and indemnify Innovative Gourmet, the

Hanover Insurance Companies have failed to defend and protect all of their Policyholders in the

Underlying Litigation.

       65.     Despite notice by the Policyholders and Hartford regarding the magnitude of the




                                              - 14 -
         Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 15 of 22




injuries in the Underlying Litigation and the need to determine available coverage for the

Policyholders, the Hanover Insurance Companies through their mutual representative continued to

provide excuses for their denial position on April 6, 2020 by stating the Hanover Policies provide

“coverage for Food Innovations, INC. and Innovative Food Holdings, INC.” and Hanover was

“not providing coverage for Innovative Gourmet.” (emphasis in original)

       66.     By letter dated October 27, 2020, the Policyholders wrote to the Hanover Insurance

Companies through their representative at the Hanover Insurance Group stating, “Hanover has not

provided a justification for its ongoing refusal to provide a defense or indemnification for

Innovative Gourmet LLC, together with Innovative Food Holdings, Inc., under the oral

indemnification agreement.”

       67.     In their October 27, 2020 letter, the Policyholders provided sworn affidavits from

the principals of each of the Policyholders detailing the terms of their oral indemnification

agreement under which Innovative Gourmet was supposed to be defended and indemnified against

claims like those at issue in the Underlying Litigation.

       68.     The Policyholders again explained to the Hanover Insurance Companies that “the

parties to the Just-In-Time program expressly agreed Hanover’s named insured, Innovative Food

Holdings, Inc., would protect, indemnify and hold harmless its subsidiary, Innovative Gourmet

LLC, in relation to claims involving the Just-In-Time Program, including the payment of all legal

costs and expenses.”

       69.     The Policyholders stated in the October 27, 2020 letter that “[i]n accordance with

this agreement, Innovative Gourmet LLC has passed along all of its expenses and losses to

Innovative Food Holdings, Inc., and Innovative Food Holdings, Inc. has accounted for those

expenses accordingly.” In keeping with their pattern of ignoring prior coverage correspondence,




                                               - 15 -
         Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 16 of 22




the Hanover Insurance Companies have not responded to the Policyholders’ letter or this

information in any manner to date.

       70.     Despite repeated requests from Policyholders for over eighteen months, the

Hanover Insurance Companies each continue to deny any coverage for Innovative Gourmet and

Mr. Griffiths; they have failed to protect their Policyholders from defense costs and liability risks

presented in the Underlying Litigation, including the obligation of IVFH to defend and indemnify

Innovative Gourmet; they have unreasonably delayed and denied the Policyholders the benefits of

the Hanover Policies; and they have failed to respond to numerous efforts by the Policyholders to

resolve these problems, all of which has prompted the Policyholders to file this action.

       71.     The Policyholders have complied with all conditions under the Hanover Policies to

obtaining the coverage available to the Policyholders for the Underlying Litigation.

                                       COUNT I
                                DECLARATORY JUDGMENT

       72.     The Policyholders hereby incorporate by reference all preceding paragraphs of this

Complaint as though the same were set forth at length herein.

       73.     There exists an actual and justiciable controversy between the parties regarding the

interpretation of the Hanover Policies and their application to the Policyholders’ claim for

coverage related to the Underlying Litigation.

       74.     The insurance policies that the Hanover Insurance Companies sold to Policyholders

include a duty to defend the Policyholders against any suit seeking damages because of bodily

injury and caused by an accident during their policy period.

       75.     Under applicable law, the Hanover Insurance Companies are obligated to defend

the Policyholders in the Underlying Litigation if the allegations therein may potentially come

within the coverage terms of the Hanover Policies, which duty continues unless the Hanover



                                                 - 16 -
         Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 17 of 22




Insurance Companies can confine all claims to a recovery that is not within their policies’

coverage.

       76.     Here, the allegations in the Underlying Litigation state that Innovative Gourmet is

potentially responsible for bodily injury and property damage caused by negligence of other

insureds, including IVFH, Food Innovations and Mr. Griffiths, while driving a covered auto used

in connection with their business. By reason of the foregoing, the Hanover Insurance Companies

have a duty to defend all of the Policyholders as their “insureds” in the Underlying Litigation.

       77.     Additionally, the Hanover Insurance Companies are obligated to defend and protect

IVFH and Food Innovations by defending and indemnifying Innovative Gourmet as their pre-loss

contractual indemnitee.

       78.     Despite the potential for coverage for the Policyholders under the Hanover Policies

and the undisputed terms of the pre-loss defense and indemnity agreement among them, the

Hanover Insurance Companies have disputed that all of the Policyholders are entitled to coverage

under the Hanover Policies and refused to defend or indemnify Innovative Gourmet and Mr.

Griffiths in any fashion.

       79.     Given this actual controversy that exists, the Policyholders are entitled to a

declaration that the Hanover Insurance Companies have a duty to defend all of the Policyholders

in the Underlying Litigation, including Innovative Gourmet and Mr. Griffiths.

       WHEREFORE, the Policyholders respectfully request that judgment be entered in their

favor and against the Hanover Insurance Companies declaring that the Hanover Insurance

Companies have a duty to defend all of the Policyholders, as well as an award of, without

limitation:

              (a) compensatory damages;




                                               - 17 -
         Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 18 of 22




              (b) consequential damages;

              (c) prejudgment interest, post-judgment interest, and costs; and

              (d) any and all additional relief as the Court deems just, equitable and proper.

                                       COUNT II
                                  BREACH OF CONTRACT

       80.     The Policyholders hereby incorporate by reference all preceding paragraphs of this

Complaint as though the same were set forth at length herein.

       81.     The Policyholders purchased valid and binding policies of insurance, supported by

good and valuable consideration, from the Hanover Insurance Companies.

       82.     The Policyholders have performed all of their obligations under the Hanover

Policies, including paying the premiums, providing adequate and timely notice, and cooperating

with the Hanover Insurance Companies.

       83.     The Policyholders have demanded coverage for the defense and losses incurred in

connection with the alleged damages suffered by the Underlying Plaintiffs.

       84.     The Underlying Litigation constitutes a “suit” in which the Underlying Plaintiffs

are seeking damages for “bodily injury” caused by an “accident” during the policy period of the

Hanover Policies.

       85.     The Hanover Insurance Companies are obligated to defend all of the Policyholders,

including Innovative Gourmet and Mr. Griffiths, in the Underlying Litigation, but refused to do so

without justification.

       86.     Under the terms of the Hanover Policies, there are no exclusions or limitations that

would preclude coverage of the Policyholders in the Underlying Litigation.

       87.     The Hanover Insurance Companies have breached their policies of insurance by

failing and refusing to provide a defense in the Underlying Litigation to Innovative Gourmet and



                                              - 18 -
         Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 19 of 22




Mr. Griffiths, to the detriment of all of the Policyholders, and failing to pay for the defense of all

of the Policyholders, including Innovative Gourmet, IVFH, Food Innovations and Mr. Griffiths.

       88.     The Hanover Insurance Companies’ conduct, in refusing to fully defend all of the

Policyholders in the Underlying Litigation, constitutes a breach of their insurance contracts for

which no justification exists.

       89.     As a direct and proximate result of the Hanover Insurance Companies’ breach of

their contracts of insurance with the Policyholders, the Policyholders have sustained damage

including, but not limited to, attorney’s fees in the Underlying Litigation reasonably incurred in

the defense of Innovative Gourmet, all of which are compensable.

       WHEREFORE, the Policyholders seek judgment in their favor as to Count II and the entry

of an award requiring the Hanover Insurance Companies to pay the Policyholders all monetary

damages suffered by the Policyholders caused by the Hanover Insurance Companies’ breach of

contract including, without limitation:

              (a) compensatory damages;

              (b) consequential damages;

              (c) prejudgment interest, post-judgment interest, and attorneys’ fees and costs; and

              (d) any and all additional relief as the Court deems just and appropriate.

                            COUNT III
 BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING AND BAD FAITH

       90.     The Policyholders incorporate by reference the allegations contained in the above-

stated paragraphs.

       91.     The Hanover Policies all contain an implied covenant of good faith and fair dealing

that imposes on the Hanover Insurance Companies an obligation to not do anything to injure the

rights of Policyholders to receive the benefits of the Hanover Policies and to not place their own



                                                - 19 -
         Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 20 of 22




interests above those of their policyholders.

        92.     Additionally, Pennsylvania has codified this obligation by statute in 42 Pa.C.S. §

8371, which provides bad faith remedies for “an action arising under an insurance policy.”

        93.     The Hanover Insurance Companies have an obligation to act in good faith towards

the Policyholders in every decision they make regarding the Underlying Litigation concerning the

Hanover Policies.

        94.     The Hanover Insurance Companies acted in bad faith towards Policyholders with

respect to the Underlying Litigation by, among other things: a) denying coverage without a

reasonable basis; b) acting in a one-sided manner and exposing the Policyholders to severe losses

for which Policyholders purchased appropriate insurance coverage by way of the Hanover

Policies; c) continually refusing to pay for Policyholders’ claim for over eighteen months without

legal compulsion; d) failing to respond in a timely manner or at all to demands for a defense and

other correspondence from the Policyholders; e) refusing to give any consideration to evidence of

the Policyholders’ defense and indemnification agreement and failing to respond to it at all; and

(f) forcing the Policyholders to protect themselves by way of this lawsuit against Hanover.

        95.     The Hanover Insurance Companies have repeatedly placed their own interests

ahead of those of their Policyholders to the detriment of the Policyholders, and continue to refuse

to correct their bad faith decisions.

        96.     The Hanover Insurance Companies have adopted unreasonable coverage-limiting

interpretations of the terms and conditions in the Policies to the detriment of the Policyholders and

in bad faith.

        97.     The self-interested conduct of the Hanover Insurance Companies in refusing to pay

for any of the costs of defense counsel and denying any coverage responsibilities relating to




                                                - 20 -
         Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 21 of 22




Innovative Gourmet and Mr. Griffiths unnecessarily exposes the Policyholders to the risk of an

adverse verdict in excess of the limits of liability of their insurance policies.

        98.     As a result of the Hanover Insurance Companies’ refusal to honor their obligation

to act in good faith with respect to the Policyholders’ requests for coverage in the Underlying

Litigation, the Policyholders have incurred costs and expenses, including investigation costs and

attorneys’ fees and costs in connection with their pursuit of insurance coverage for the Underlying

Litigation.

        99.     All of the acts of the Hanover Insurance Companies recounted above by which they

deprived the Policyholders of the benefits of the Hanover Policies were undertaken knowing there

was no reasonable basis for them or with reckless disregard to whether there was a reasonable

basis for those acts.

        100.    The Policyholders have been damaged as a result of the unreasonable denial of

benefits of the Hanover Policies.

        101.    The Hanover Insurance Companies have acted in bad faith towards the

Policyholders within the meaning of 42 Pa. C.S.A. § 8371.

        WHEREFORE, the Policyholders seek judgment in their favor as to Count III and the

entry of an award requiring the Hanover Insurance Companies to pay the Policyholders all

monetary damages suffered by the Policyholders caused by their unfair and unreasonable breaches

of the duty of good faith and fair dealing including, without limitation:

               (a) compensatory damages;

               (b) consequential damages;

               (c) punitive damages;

               (d) prejudgment interest, post-judgment interest, and attorneys’ fees and costs; and




                                                 - 21 -
         Case 2:21-cv-01092-GJP Document 1 Filed 03/05/21 Page 22 of 22




               (e) any and all additional relief as the Court deems just and appropriate.

                                  DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

jury of any issue triable of right by a jury in this case.


                                                      REED SMITH LLP


 Dated: March 5, 2021                          By:        /s/ John N. Ellison
                                                      John N. Ellison (PA 51098)
                                                      Luke E. Debevec (PA 92860)
                                                      Three Logan Square
                                                      1717 Arch Street, Suite 3100
                                                      Philadelphia, PA 19103
                                                      T: (215) 851-8100
                                                      F: (215) 851-1420
                                                      jellison@reedsmith.com
                                                      ldebevec@reedsmith.com

                                                      Counsel for Plaintiffs




                                                 - 22 -
